¶45 (concurring) — I agree wholeheartedly with the majority’s well-reasoned opinion. I write separately to emphasize that under Washington statutes, our legislature currently provides property owners with protections beyond those required by either the state or federal constitutions. For example, as members of the public, property owners receive notice of the preliminary legislative hearings held to determine whether to proceed with a condemnation. Additionally, they receive a personal notice and a hearing on use and necessity. Further, property owners in this state receive personal notice and a trial on just compensation. Beyond the notices provided by statute, in this case, there were numerous additional, voluntary protections provided by Public Utility District No. 2 of Grant County (PUD), resulting in the property owner here, North American Foreign Trade Zone Industries, LLC (NAFTZI), receiving protections far beyond those required by the constitution.
Madsen, J.
¶46 As to the first hearing on the resolution to acquire the property at issue here, a copy of the agenda was posted outside the commission’s meeting room, mailed to local newspapers and radio stations, and mailed to those requesting a copy. The agenda referenced the resolution by number and indicated the nature of the resolution. The resolution was made available upon inquiry. As to the second public hearing, the text of the resolution was pub*579lished in full in newspapers and NAFTZI or its attorney received personal notice of a public hearing and had the opportunity to be heard. Indeed, NAFTZI participated in the legislative hearing.
¶47 I am troubled by the tenor of the dissenting opinions, which misconstrue the facts and the relevant law pertaining to the rights afforded in a condemnation proceeding. Moreover, the dissenting opinions blatantly rely on inapplicable case law and fail to address, in any meaningful way, the historical and legal context of eminent domain proceedings. In particular, I am concerned by Chief Justice Alexander’s and Justice J.M. Johnson’s dissenting opinions in which they, without any authority, attempt to erroneously “constitutionalize” aspects of eminent domain proceedings. It is the duty of this court to uphold and enforce the constitution, not to legislate from the bench.
DISCUSSION
¶48 As the majority points out, the main dispute between NAFTZI and PUD is over the compensation owed to NAFTZI for its property used to house 20 of PUD’s diesel generators. Prior to PUD’s initiation of the condemnation proceeding, the parties could not agree over the fair market value of the property. The Washington Constitution provides that private property shall not be taken for public or private use “without just compensation,” which “compensation shall be ascertained by a jury, unless a jury be waived.” Const, art. I, § 16. Here, the parties are involved in the first stage of the judicial proceedings, the determination of public use and necessity of the property, which will then be followed by a trial on compensation. The issue here involves the nature and extent of advance public notice required before a legislative determination of condemnation is made. There is no debate that NAFTZI received full, personal notice of the condemnation action following the legislative decision to go forward with condemnation proceedings.
¶49 Chief Justice Alexander admits, as he must, that PUD complied with the statutory requirements; however, *580he erroneously argues the notice was somehow constitutionally deficient. Justice Chambers conceded no constitutional claim exists in this case, yet he concludes the notice given for Resolution 7643 was somehow deficient and the adoption of Resolution 7680 in December 2003 for unexplained reasons did nothing to cure this deficiency. In any event, the condemnation action against NAFTZI did not commence until after the adoption of at least one, if not two, valid resolutions. The dissenting opinions ignore the fact that NAFTZI received a fair condemnation hearing following a validly adopted resolution and instead confuses the issue before us by constitutionalizing a statutory requirement and creating a debate where none should exist.
¶50 Initially, I agree with Chief Justice Alexander’s dissenting opinion explaining that the general intent of notice statutes is to inform the affected public of the purpose of a public meeting so that they may adequately (and intelligently) prepare for the meeting. Barrie v. Kitsap County, 84 Wn.2d 579, 584-85, 527 P.2d 1377 (1974) (citing Glaspey & Sons, Inc. v. Conrad, 83 Wn.2d 707, 711, 521 P.2d 1173 (1974)). In both of those cases, this court found the notice defective because each misled the public and did not inform the public of the “purpose” of the public meeting as required by the relevant statute. In Barrie, the notice misled the public because it indicated to the reader of the notice that a proposed rezone of property was for the exclusive purpose of a proposed planned unit development as a shopping and professional center, instead of indicating that the rezone could apply to other development, different from the proposed planned unit development. 84 Wn.2d at 584-85. In Glaspey & Sons, the notice misled the public because the notice did not explain that the proposed zoning ordinance that was the subject of discussion at the meeting had been significantly amended prior to the meeting and such amendments were not available to the public in the commissioner’s office prior to the meeting. 83 Wn.2d at 711.
¶51 I also agree with Chief Justice Alexander’s dissenting opinion that PUD clearly met the statutory notice *581requirements. See, e.g., ROW 35.22.288 (providing that a city must provide notice of a hearing and the preliminary agenda to the public). As the majority explains, prior to its July 2003 meeting, PUD, among other actions, faxed the agenda to local newspapers and radio stations and posted the agenda outside the commissioner’s meeting room. The meeting agenda referred to Resolution 7643, entitled “A Resolution Authorizing the Acquisition By Condemnation of Certain Real Property.” Resolution 7643 identified the property to be condemned and the property owners and provided that PUD had offered the property owners compensation equal to the appraised value but that PUD was unable to obtain the property through negotiation. The resolution also explained that the property was to be used for operating of works, plants, and facilities for generating current and furnishing inhabitants of the district and others with electric current and energy.24 Thus, PUD clearly notified and informed the public as to the preliminary agenda, the purpose of the meeting, which involved condemnation of property as required by statute, and did not mislead.
¶52 I part company with Chief Justice Alexander’s dissenting opinion, though, when it asserts that such notice, which clearly met the statutory requirements provided by the legislature, did not satisfy the due process clause of the Fourteenth Amendment to the United States Constitution. Dissent (Alexander, C.J.) at 586, 589. The assertion is mistaken.
¶53 It is well settled that in condemnation proceedings, the constitution does not require personal notice to the property owner at this preliminary stage. Port of Edmonds v. Nw. Fur Breeders Coop., Inc., 63 Wn. App. 159, 168-69, *582816 P.2d 1268 (1991) (the due process clause does not require personal notice before the judicial hearing stage in condemnation cases); King County v. Olson, 7 Wn. App. 614, 618, 501 P.2d 188 (1972). Accord Joiner v. City of Dallas, 380 F. Supp. 754, 764-65, 769 (N.D. Tex. 1974) C‘[t]he perimeters of the Due Process requirement in eminent domain proceedings have been sharply defined”; “well-settled body of case law” provides that due process does not require notice and hearing to the property owner regarding legislative stage of preceding; due process does require notice and hearing to property owner regarding compensation), aff’d, 419 U.S. 1132, 95 S. Ct. 818, 42 L. Ed. 2d 831 (1975); Joslin Mfg. Co. v. City of Providence, 262 U.S. 668, 677, 43 S. Ct. 684, 67 L. Ed. 1167 (1923); Bragg v. Weaver, 251 U.S. 57, 58, 40 S. Ct. 62, 64 L. Ed. 135 (1919); Tenn. Gas Pipeline Co. v. 104 Acres of Land, 749 F. Supp. 427, 430-31 (D.R.I. 1990) (following “long line of decisions” holding that personal notice to property owner in agency proceedings is not required under due process; it is “beyond doubt” that argument lacks merit); Bailey v. Anderson, 326 U.S. 203, 204-05, 66 S. Ct. 66, 90 L. Ed. 3 (1945) (due process requires notice and opportunity to be heard regarding compensation in the course of the condemnation proceedings and to offer evidence as to the value of the land). Together these decisions instruct us that because the condemning authority’s decision regarding the need for taking and the property to be taken is fundamentally legislative, landowners have no right to participate in that decision or to litigate the decision to condemn on constitutional grounds.
¶54 Chief Justice Alexander’s dissent fails to acknowledge or distinguish this body of case law. Moreover, the cases cited by his dissenting opinion do not compel a different result. Although his dissent cites Schroeder v. City of New York, 371 U.S. 208, 212, 83 S. Ct. 279, 9 L. Ed. 2d 255 (1962) and Walker v. City of Hutchinson, 352 U.S. 112, 77 S. Ct. 200, 1 L. Ed. 178 (1956), two cases involving condemnation, for support, it fails to explain their holdings. His dissent fails to point out that both cases stand for the *583long-standing proposition that notice and a hearing is required to property owners regarding compensation in condemnation cases. In Walker, a municipal corporation (city) initiated condemnation proceedings to widen city streets. A property owner affected by the condemnation was not given personal notice of the judicial condemnation proceedings in which compensation was determined for the property owner. The Court found that notice by publication was insufficient under due process because in cases of eminent domain, due process requires that a property owner whose property is appropriated for a public use be given notice and a hearing to “determin[e] just compensation.” Walker, 352 U.S. at 115.
155 Similarly, in Schroeder, 371 U.S. at 209-10, a property owner was not provided personal notice as to the condemnation proceedings or the right to make a claim for damages, which expired after three years if a property owner did not bring a claim. Accordingly, the Court found that notice by publication violated due process due to the lack of notice and opportunity for a hearing on damages. Id. at 211. In this case, contrary to Walker and Schroeder, the only cases in the eminent domain context cited by Chief Justice Alexander’s dissenting opinion, NAFTZI received and will receive personal notice of all aspects of the judicial condemnation proceeding, including the trial court’s determination of the public use and necessity of the appropriation of NAFTZI’s property and the future trial on compensation.
¶56 I am also troubled by Chief Justice Alexander’s reliance on Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 70 S. Ct. 652, 94 L. Ed. 865 (1950), equating condemnation proceedings with seizures of property. See dissent (Alexander, C.J.). As the majority opinion correctly makes clear, the power of eminent domain is an “inherent attribute of sovereignty.” Majority at 565. This inherent attribute is of ancient origin. See, e.g., Roscoe Pound, The Valuation of Property in the Roman Law, 34 Harv. L. Rev. 227 (1920-21) (appropriation of property for public pur*584poses, such as schools, roads, etc., dates back to the Roman Empire, around 450 B.C.); 1 Julius L. Sackman & Russell D. VanBrunt, Nichols on Eminent Domain § 1.12 (3d ed. 2006) (the power of sovereignty to appropriate property for public use has been exercised since the Romans). As Henry E. Mills and Augustus L. Abbott stated in their treatise on eminent domain in 1888:
Eminent domain, or the power of the sovereign to condemn private property for public use, has been recognized and treated of by jurists for centuries. The commentators on the civil law treat it as an established power of long standing. Puffendorf calls it the “exercise of transcendental propriety;” as if the sovereign thereby resumed possession of that which had been previously granted to the subject upon the condition that it might be again resumed to meet the necessities of the sovereign. ... In the United States this right of the subject is secured by the Federal Constitution, and by a separate clause in the bill of rights of almost every state in the Union. In the absence of provisions in the constitutions, the courts have considered that the principle was so universal and fundamental that laws not recognizing the right of the subject to compensation would be void. The constitutions of the states do not confer upon the legislatures the power of eminent domain, but they recognize its existence and attached conditions upon the exercise of the power. It is an incident of sovereignty and requires no constitutional recognition. The right existed prior to constitutions. It is inherent in the state and belongs to every independent government. It is in the nature of a compulsory purchase of the property of a citizen for the purpose of applying it to public use.
Henry E. Mills & Augustus L. Abbott, Mills on the Law of Eminent Domain 81-82 (2d ed. 1888) (footnotes omitted).
¶57 Because the state has inherent power of eminent domain, the eminent domain clause of Washington Constitution article I, section 16 does not contain an express grant of eminent domain power. Rather, it contains limitations upon the exercise of the power, such as the compensation requirement, along with several provisions that govern procedure, such as the requirement that the amount of *585compensation be determined by a jury. 17 William B. Stoebuck & John W. Weaver, Washington Practice: Real Estate: Property Law § 9.3, at 566 (2d ed. 2004).
¶58 Although a seizure (forfeiture) may flow from the State’s police power, a seizure is not justified under the eminent domain power and does not involve a right to just compensation. Moreover, unlike a decision to condemn property, a government seizure does not involve a legislative determination at a public hearing. In the context of a seizure, due process requires individual notice precisely because the seizure occurs without any public notice and often without a preliminary hearing.
¶59 In contrast, in this case, the notice to the public was in compliance with the statutes relating to notice and NAFTZI received actual notice of the reasonable necessity hearing and the compensation trial. Given the notice to NAFTZI and its full participation in the public hearing process, there is simply no due process violation in this case.
¶60 Of course, if the legislature wishes to provide even greater statutory notice of the public process in condemnation proceedings, it is clearly free to do so.
C. Johnson, Owens, and Fairhurst, JJ., concur with Madsen, J.

 “Grant County PUD is a consumer-owned utility. It was created in 1938 by a popular vote of the people of the county, who had been struggling for 20 years to receive electricity Grant County is a rural, predominantly agricultural region. The ability to maintain local control of power resources has allowed the county to grow and prosper. Low cost power provided by the Grant County PUD allows the county to be a leading player in the agricultural sector of Washington State and a driving force in regional and state economies.” Grant County Pub. Util. Dist., http://www.gcpud.org/aboutus.htm (last visited Jan. 29, 2007).